Case 2:20-cv-10084-KM-JBC Document 13-2 Filed 10/05/20 Page 1 of 3 PageID: 297




James C. Shah
SHEPHERD FINKELMAN MILLER
 & SHAH, LLP
475 White Horse Pike
Collingswood, NJ 08107
Telephone: (856) 526-1100
Facsimile: (866) 300-7367
Email: jshah@sfmslaw.com

Attorney for Movant

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 ANDREW J. KORNECKI,                    Case No: 2:20-cv-10084-KM-JBC
 Individually and On Behalf of All
 Others Similarly Situated,
                                        DECLARATION OF JAMES C.
             Plaintiff,                 SHAH IN SUPPORT OF THE
        v.                              MOTION BY THE
                                        INTERNATIONAL UNION OF
 AIRBUS SE, GUILLAUME M.J.D.            OPERATING ENGINEERS
 FAURY, TOM ENDERS, DOMINIK             PENSION FUND OF EASTERN
 ASAM, AND HARALD WILHELM,              PENNSYLVANIA AND
                                        DELAWARE FOR (1)
             Defendants.                APPOINTMENT AS LEAD
                                        PLAINTIFF AND (2) APPROVAL
                                        OF ITS SELECTION OF LEAD
                                        COUNSEL
Case 2:20-cv-10084-KM-JBC Document 13-2 Filed 10/05/20 Page 2 of 3 PageID: 298




I, James C. Shah, hereby declare as follows:

        1.   I am a Partner at Shepherd, Finkelman, Miller & Shah, LLP, proposed

Lead Counsel for Movant, the International Union of Operating Engineers Pension

Fund of Eastern Pennsylvania and Delaware (“Operating Engineers”). I make this

Declaration in support of the Motion by Operating Engineers for Appointment as

Lead Plaintiff and Approval of its Selection of Lead Counsel. I have personal

knowledge of the matters stated herein and, if called upon, I could and would

completely testify thereto.

        2.   Attached hereto as Exhibit “A” is a true and correct copy of the

PRNewswire press release regarding the above-captioned action dated August 6,

2020.

        3.   Attached hereto as Exhibit “B” is a true and correct copy of the Loss

Chart of Operating Engineers.

        4.   Attached hereto as Exhibit “C” is a true and correct copy of the

Certification of Operating Engineers.

        5.   Attached hereto as Exhibit “D” is a true and correct copy of the Firm

Resume of Shepherd, Finkelman, Miller & Shah, LLP.




                                        -1-
Case 2:20-cv-10084-KM-JBC Document 13-2 Filed 10/05/20 Page 3 of 3 PageID: 299




      I declare under penalty of perjury that the foregoing is true and correct.

Executed this 5th day of October, 2020, at Collingswood, New Jersey.

                                                    /s/ James C. Shah
                                                    James C. Shah




                                         -2-
